[Cite as Davis v. Hallum-Davis, 2022-Ohio-3929.]


                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT

Shawn M. Davis,                                    :

                Plaintiff-Appellee,                :
                                                            No. 21AP-312
v.                                                 :    (C.P.C. No. 16DR-2981)

Hope H. Hallum-Davis,                              :   (REGULAR CALENDAR)

                Defendant-Appellant.               :




                                          D E C I S I O N

                                  Rendered on November 3, 2022


                On brief: Battisti Ansbro, and Mary C. Ansbro, for appellee.
                Argued: Mary C. Ansbro.

                On brief: Trolinger Law Offices LLC, and Christopher L.
                Trolinger, for appellant. Argued: Christopher L. Trolinger.

                  APPEAL from the Franklin County Court of Common Pleas,
                              Division of Domestic Relations
DORRIAN, J.
        {¶ 1} Defendant-appellant, Hope H. Hallum-Davis, appeals the May 25, 2021
judgment entry and decree of divorce of the Franklin County Court of Common Pleas,
Division of Domestic Relations, terminating her marriage to plaintiff-appellee, Shawn M.
Davis. For the following reasons, we reverse and remand this matter with instructions.
I. Facts and Procedural History
        {¶ 2} The parties were married on October 4, 2005 and had four children together.
On August 3, 2016, Shawn filed a complaint for divorce; Hope filed a counterclaim for
divorce on September 14, 2016.
        {¶ 3} On February 1, 2018, third-party Norman Davis, Shawn's father, filed a
motion to intervene as a party pursuant to Civ.R. 24. On the same date, Hope filed two
No. 21AP-312                                                                               2


motions in response to Norman's filing. First, Hope filed a motion to dismiss Norman's
motion to intervene, arguing that Civ.R. 24 was inapplicable in divorce actions. Hope
additionally filed a motion for sanctions pursuant to Civ.R. 11 and R.C. 2323.51 against
Norman and his counsel. On February 15, 2018, Norman filed a memorandum in
opposition to Hope's two motions filed on February 1, 2018. In the same filing, Norman
moved to convert his February 1, 2018 motion to intervene into a motion for permissive
joinder pursuant to Civ.R. 20. On March 15, 2018, Hope filed a motion to strike or dismiss
Norman's February 15, 2018 filing.
       {¶ 4} On March 26, 2018, Norman filed notice of the withdrawal of both his
February 1, 2018 motion to intervene and his February 15, 2018 motion to convert to
permissive joinder. On April 2, 2018, counsel for Norman filed a motion to withdraw,
asserting that Norman "has withdrawn his Motion to Intervene and is not otherwise a
party." (Apr. 2, 2018 Mot. at 1.) On April 18, 2018, the court granted the April 2, 2018
motion for Norman's counsel to withdraw.
       {¶ 5} On April 2, 2018, the guardian ad litem filed a recommendation. On April 4,
2018, the parties filed a shared parenting plan. On the same date, the trial court filed an
agreed entry determining various issues related to the parties' property and shared
parenting plan. On September 13, 2018, the parties filed a joint shared parenting plan. On
November 8, 2018, the court filed a shared parenting decree.
       {¶ 6} On January 4, 2019, Hope filed a motion for show cause and contempt,
arguing Shawn was in contempt of multiple provisions of the trial court's April 4, 2018
agreed entry. On January 15, 2019, Shawn filed a motion to modify child support and joint
shared parenting plan. Beginning on January 23, 2019, the trial court conducted a trial on
the complaint and counterclaim for divorce. On February 7, 2019, Shawn filed a motion for
an order finding Hope in contempt of the trial court's April 4, 2018 agreed entry. On
March 27, 2019, the parties filed joint stipulations. On May 30 and 31, 2019, the trial court
filed stipulations of the parties.
       {¶ 7} On January 16, 2020, the trial court magistrate filed a decision, which was
adopted by the trial court on the same day, ruling on Shawn's January 15, 2019 motion to
modify child support. On January 29, 2020, Shawn filed objections to the magistrate's
No. 21AP-312                                                                        3


January 16, 2020 decision. On May 25, 2021, the trial court filed a judgment entry and
decree of divorce.
II. Assignments of Error
       {¶ 8} Hope appeals and assigns the following five assignments of error for our
review:
               [I.] THE TRIAL COURT ERRED AND ABUSED ITS
               DISCRETION IN GRANTING NORMAN DAVIS'S MOTION
               TO INTERVENE AND TO BE JOINED AS PARTY FILED
               FEBRUARY 15, 2018 AS SUCH MOTION WAS
               VOLUNTARILY WITHDRAWN ON MARCH 26, 2018 AND
               NO LONGER BEING PURSUED AS SUCH THAT ISSUE WAS
               NOT BEFORE THE COURT.

               [II.] THE TRIAL COURT ERRED AND ABUSED ITS
               DISCRETION IN DETERMINING THAT THE FUNDS
               ALLEGEDLY PAID BY NORM[AN] DAVIS IS A MARITAL
               DEBT AND LOAN AS SUCH FINDING IS CONTRARY TO
               LAW AND AGAINST THE MANIFEST WEIGHT OF THE
               EVIDENCE.

               [III.] THE TRIAL COURT ERRED AND ABUSED [ITS]
               DISCRETION IN DETERMINING THAT THE PARTIES
               OWED NORM[AN] DAVIS AN ADDITIONAL $15,000
               ABOVE THE STIPULATED REQUESTED AMOUNT OF
               $54,838.62 AND SUCH WAS AGAINST THE MANIFEST
               WEIGHT OF THE EVIDENCE AND CONTRARY TO LAW.

               [IV.] THE TRIAL COURT ERRED AND ABUSED ITS
               DISCRETION IN THE IMPOSITION OF A CONSTRUCTIVE
               TRUST OVER THE MARITAL RESIDENCE WHICH
               DEFENDANT RETAINED AS SUCH WAS AGAINST THE
               MANIFEST WEIGHT OF THE EVIDENCE AND CONTRARY
               TO LAW AND WHERE NO PARTY REQUESTED SUCH A
               REMEDY.

               [V.] THE TRIAL COURT ERRED AND ABUSED ITS
               DISCRETION IN ISSUING ORDERS RELATED TO CHILD
               SUPPORT WITHOUT RULING ON OBJECTIONS
               PURSUANT TO CIV.R. 53(D)(4)([d]) WHEN SUCH ISSUES
               WERE NOT BEFORE THE COURT AT THE FINAL
               HEARING ON THE DIVORCE DUE TO THE ISSUE HAVING
               BEEN RESOLVED AND A SHARED PARENTING DECREE
               ISSUED PRIOR TO TRIAL AND A MODIFICATION
No. 21AP-312                                                                                 4


               PENDING BEFORE THE MAGISTRATE AND OBJECTIONS
               TO THE MAGISTRATE'S DECISION PENDING BEFORE
               THE JUDGE PURSUANT TO CIV.R. 53(D)(3).

III. First Assignment of Error
       {¶ 9} In her first assignment of error, Hope asserts the trial court erred by granting
Norman's February 15, 2018 motion for permissive joinder. Because Norman withdrew
such motion on March 26, 2018, Hope argues the motion was no longer before the trial
court and was improperly granted.
       {¶ 10} In his February 15, 2018 motion, Norman sought to convert his February 1,
2018 motion to intervene under Civ.R. 24 into a motion for permissive joinder under Civ.R.
20. In its decision granting the decree of divorce, the trial court found that Shawn was
"requesting that the Court acknowledge a debt/loan to be repaid to Plaintiffs [sic] Father,
Norm[an] Davis, in the amount of $54,838.62," and ordered the parties to each pay half of
the $54,838.62 sum to Norman. (Decision at 4.) The court found the parties owed Norman
$15,000 for waterproofing work in the marital residence and ordered them to each repay
one-half of that amount. Without explanation, the court granted "Third-Party Norm[an]
Davis' Motion to Intervene and to be Joined as a Party filed on February 15, 2018."
(Decision at 11.) In order to analyze the trial court's decision granting the February 15, 2018
motion, and whether it had authority to act sua sponte to order intervention and permissive
joinder after Norman had filed a notice of withdrawal, it is necessary to discuss the
implicated provisions of the Ohio Rules of Civil Procedure.
       {¶ 11} " 'Civ.R. 24 allows a non-party to file a motion to intervene and contains
specific requirements for such a motion.' " Nigh Law Group LLC v. Pond Family Med. Ctr.,
10th Dist. No. 21AP-558, 2022-Ohio-2036, ¶ 14, quoting Whitehall v. Olander, 10th Dist.
No. 14AP-6, 2014-Ohio-4066, ¶ 27. See 1970 Staff Note, Civ.R. 24 ("Intervention under
Rule 24 'rounds out' joinder of parties theories of the rules of procedure. Thus, a potential
party who is not a party to the action may, under certain circumstances and by [the party's]
own initiative, intervene in the action as a party."); Eaton Natl. Bank & Trust Co. v. LNG
Resources, LLC, 10th Dist. No. 08AP-829, 2009-Ohio-1186, ¶ 5 ("[I]t is well-established
that a non-party to an action who claims an interest relating to the property or transaction,
which is the subject of the action and who is so situated that disposition of the action may
No. 21AP-312                                                                                5


as a practical matter impair or impede his ability to protect that interest, may file a motion
to intervene pursuant to Civ.R. 24(A)."). Civ.R. 24 contains separate requirements for
intervention as a matter of right and permissive intervention, providing as follows:
               (A) Intervention of right. Upon timely application anyone
               shall be permitted to intervene in an action: (1) when a statute
               of this state confers an unconditional right to intervene; or (2)
               when the applicant claims an interest relating to the property
               or transaction that is the subject of the action and the applicant
               is so situated that the disposition of the action may as a
               practical matter impair or impede the applicant's ability to
               protect that interest, unless the applicant's interest is
               adequately represented by existing parties.
               (B) Permissive intervention. Upon timely application
               anyone may be permitted to intervene in an action: (1) when a
               statute of this state confers a conditional right to intervene; or
               (2) when an applicant's claim or defense and the main action
               have a question of law or fact in common. When a party to an
               action relies for ground of claim or defense upon any statute or
               executive order administered by a federal or state
               governmental officer or agency or upon any regulation, order,
               requirement or agreement issued or made pursuant to the
               statute or executive order, the officer or agency upon timely
               application may be permitted to intervene in the action. In
               exercising its discretion the court shall consider whether the
               intervention will unduly delay or prejudice the adjudication of
               the rights of the original parties.

       {¶ 12} Civ.R. 20 governs permissive joinder of parties and states:

               All persons may join in one action as plaintiffs if they assert any
               right to relief jointly, severally, or in the alternative in respect
               of or arising out of the same transaction, occurrence, or
               succession or series of transactions or occurrences and if any
               question of law or fact common to all these persons will arise in
               the action. All persons may be joined in one action as
               defendants if there is asserted against them jointly, severally,
               or in the alternative, any right to relief in respect of or arising
               out of the same transaction, occurrence, or succession or series
               of transactions or occurrences and if any question of law or fact
               common to all defendants will arise in the action. A plaintiff or
               defendant need not be interested in obtaining or defending
               against all the relief demanded. Judgment may be given for one
               or more of the plaintiffs according to their respective rights to
No. 21AP-312                                                                                 6


               relief, and against one or more defendants according to their
               respective liabilities.
See State ex rel. Shumaker v. Nichols, 137 Ohio St.3d 391, 2013-Ohio-4732, ¶ 16.
       {¶ 13} Civ.R. 21, which governs misjoinder and nonjoinder of parties, provides that
"[p]arties may be dropped or added by order of the court on motion of any party or of its
own initiative at any stage of the action and on such terms as are just. Civ.R. 21 is a
mechanism for correcting either the misjoinder or nonjoinder of parties under [Civ.R.] 19,
19.1, and 20." (Quotations omitted.) Whitehall at ¶ 29, quoting EnQuip Technologies
Group, Inc. v. Tycon Technoglass, S.R.L., 2d Dist. No. 2009 CA 42, 2010-Ohio-28, ¶ 33,
quoting Fink, Greenbaum, & Wilson, Guide to the Ohio Rules of Civil Procedure, Section
21:2 (2006 Ed.), and 1970 Staff Note, Civ.R. 21. "Civ.R. 21 only permits addition of parties
on the motion of a party or on the trial court's own initiative; the rule does not permit the
addition of parties on the motion of a non-party." Whitehall at ¶ 29.
       {¶ 14} Civ.R. 75(A) provides that, subject to certain specified exceptions, the Ohio
Rules of Civil Procedure apply in actions for divorce, annulment, legal separation, and
related proceedings. Civ.R. 75(B) governs the joinder of parties in divorce proceedings and
provides that Civ.R. 14, 19, 19.1, and 24 do not apply in such proceedings. See Deitz v. Deitz,
9th Dist. No. 13CA0030, 2014-Ohio-3531, ¶ 8. Civ.R. 75(B) details the circumstances under
which a party may be joined to divorce proceedings including the following:
               (1) A person or corporation having possession of, control of, or
               claiming an interest in property, whether real, personal, or
               mixed, out of which a party seeks a division of marital property,
               a distributive award, or an award of spousal support or other
               support, may be made a party defendant;
               (2) When it is essential to protect the interests of a child, the
               court may join the child of the parties as a party defendant and
               appoint a guardian ad litem and legal counsel, if necessary, for
               the child and tax the costs;
               (3) The court may make any person or agency claiming to have
               an interest in or rights to a child by rule or statute, including
               but not limited to R.C. 3109.04 and R.C. 3109.051, a party
               defendant;
               (4) When child support is ordered, the court, on its own motion
               or that of an interested person, after notice to the party ordered
No. 21AP-312                                                                                7


               to pay child support and to his or her employer, may make the
               employer a party defendant.

Other appellate courts have applied an abuse of discretion standard when reviewing a trial
court's decision under Civ.R. 75(B). Deitz at ¶ 8; Moore v. Moore, 175 Ohio App.3d 1, 2008-
Ohio-255, ¶ 14 (6th Dist.); Huener v. Huener, 110 Ohio App.3d 322, 327 (3d Dist.1995). An
abuse of discretion occurs when a court's judgment is unreasonable, arbitrary, or
unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983); Habtemariam v.
Worku, 10th Dist. No. 19AP-47, 2020-Ohio-3044, ¶ 19.
       {¶ 15} Here, because Civ.R. 75(B) renders Civ.R. 24 inapplicable in divorce actions,
Norman's February 1, 2018 motion to intervene as a party under Civ.R. 24 was improper.
Recognizing this, Norman filed a motion on February 15, 2018 seeking to convert his
February 1, 2018 motion to intervene under Civ.R. 24 into a motion for permissive joinder
under Civ.R. 20. The record does not reflect that the parties moved to add Norman as a
party to the action. Norman does not point us to and we are unaware of any legal authority
indicating that a non-party can bypass the provisions of Civ.R. 24 by intervening in an
action on its own initiative under Civ.R. 20. See Whitehall at ¶ 28, 30 (finding trial court
did not err in analyzing motion to intervene only under Civ.R. 24 where party provided no
authority for the proposition that a "non-party can seek to inject itself into an action by
filing a motion under Civ.R. 19(A) or 20(A) and circumvent the requirements of Civ.R. 24");
Flint v. Flint, 9th Dist. No. 15CA010895, 2016-Ohio-5279, ¶ 10 (declining to determine
whether a third-party can be joined to a divorce action under Civ.R. 20); Elliot v. Elliot, 2d
Dist. No. 15635 (June 28, 1996) (stating that at the commencement of a divorce action,
grandparents who would have visitation rights may join or be joined pursuant to Civ.R. 20,
or thereafter only upon the motion of a plaintiff or defendant in the action). See also
Thompson v. Boggs, 33 F.3d 847, 858 (7th Cir.1994), fn. 10. Furthermore, the parties have
not pointed us to any authority for the ability of a trial court to grant a withdrawn motion
No. 21AP-312                                                                                                     8


for joinder.1 Thus, it is unclear under what authority the trial court ordered intervention
and permissive joinder of Norman.
        {¶ 16} As detailed above, Civ.R. 75(B) does permit joinder of non-parties in divorce
actions under certain specified circumstances. In his February 15, 2018 motion for joinder,
Norman referred to the provisions of Civ.R. 75(B)(1). Under Civ.R. 75(B)(1), "[a] person or
corporation having possession of, control of, or claiming an interest in property, whether
real, personal, or mixed, out of which a party seeks a division of marital property, a
distributive award, or an award of spousal support or other support, may be made a party
defendant." Other Ohio courts, in construing Civ.R. 75(B)(1) have found that the term
"interest" as used in that rule "means a lien or ownership, legal or equitable." Maher v.
Maher, 64 Ohio App.2d 22, 24 (6th Dist.1978). See Shannon v. Shannon, 8th Dist. No.
61747 (Feb. 4, 1993); Moore v. Moore, 175 Ohio App.3d 1, 2008-Ohio-255, ¶ 17 (6th Dist.);
Hudson v. Hudson, 6th Dist. No. L-21-1040, 2021-Ohio-4036, ¶ 38, 40 (finding Civ.R. 75
did not provide a basis for a party to intervene in divorce action because party had no legal
or equitable interest, including lien or title, on the marital property). In Moore, the trial
court cited to Civ.R. 75(B) as authority for joining several non-parties to the action as
parties. On appeal, the court, in determining whether such joinder under Civ.R. 75(B)(1)
was proper, stated that "[t]he crucial issue is whether appellants claimed 'an interest in
property.' " Moore at ¶ 17, quoting Civ.R. 75(B)(1).
        {¶ 17} Here, the trial court's decision contains no analysis of the issue of the nature
of the non-party's interest in the property under Civ.R. 75(B)(1). Nor does the trial court's
decision provide an explanation nor can we discern from the trial court's entry a reason for
joinder under the grounds advanced by the February 15, 2018 motion, which was made
pursuant to Civ.R. 20. As a result, because the trial court's decision lacks sufficient clarity,
we must remand this matter for the trial court to consider whether ordering joinder of



1 See Byers v. Robinson, 10th Dist. No. 08AP-204, 2008-Ohio-4833, ¶ 16, quoting 56 American Jurisprudence

2d Motions, Rules, and Orders, Section 22, at 18 (1971) (" 'Generally, a party who makes a motion during the
course of a trial may withdraw it at any time before the court has made an order responsive to the motion, at
least where nothing has occurred to prejudice the opposing party by the motion's withdrawal. But leave of
court is required in some jurisdictions before a motion may be withdrawn. The only effect of a withdrawal of
a motion is to leave the record as it stood prior to its filing.' "). We also note the trial court's April 18, 2018
granting of the motion to withdraw filed by Norman's counsel.
No. 21AP-312                                                                                  9


Norman is proper, and, if so, to provide explanation of the same or sufficient reasoning in
support of such determination to enable meaningful appellate review. Smith v. Smith, 10th
Dist. No. 93APF11-1615 (July 29, 1999) (reversing and remanding because the domestic
relations court sua sponte and without explanation dismissed a new-party defendant
previously added under Civ.R. 75(B)(1)). See generally Yurkowski v. Univ. of Cincinnati,
10th Dist. No. 13AP-1049, 2015-Ohio-1511, ¶ 17 (finding that where the "trial court applied
the incorrect standard of care in evaluating the testimony, it was necessary for the trial court
on remand to independently weigh the expert testimony and resolve the conflicting
opinions in applying the correct standard"); State v. J.L.S., 10th Dist. No. 18AP-125, 2019-
Ohio-4173, ¶ 80 (finding it was necessary to remand where trial court applied improper
standard and trial court's decision lacked sufficient clarity to enable meaningful appellate
review); Brothers v. Morrone-O'Keefe Dev. Co., LLC, 10th Dist. No. 05AP-161, 2006-Ohio-
1160, ¶ 20-23 (where trial court applied incorrect standard in determining liability,
reviewing court must reverse and remand to the trial court to determine weight of the
evidence in light of the correct standard); Talley v. Talley, 10th Dist. No. 15AP-812, 2016-
Ohio-3533, ¶ 27, citing Kaechele v. Kaechele, 35 Ohio St.3d 93 (1988), paragraph two of the
syllabus (remanding where "trial court failed to provide sufficient detail to enable
meaningful appellate review").
       {¶ 18} Accordingly, we sustain Hope's first assignment of error to the extent that
this matter must be remanded to consider whether ordering joinder of Norman is proper,
and, if so, to provide explanation or sufficient reasoning in support of such determination
to enable meaningful appellate review.
IV. Second, Third, and Fourth Assignments of Error
       {¶ 19} Norman's motion to intervene claimed an interest in assets, in particular the
real property at 2215 London Groveport Road ("the property"), owned by Hope and Shawn
because they "borrowed funds from Norman for the initial purchase of [the property] and
for a mortgage payment due for [the same]" and "fail[ed] to pay for the improvements that
Norman has made to [the property]." (Mot. to Intervene at 2.) Norman stated that as a
result of the parties failure to pay, he had filed a complaint in the Franklin County Court of
Common Pleas, case No. 18CV-0748, in which he alleged claims for breach of contract and
No. 21AP-312                                                                                 10


quantum meruit. In the complaint attached to his motion to intervene, Norman alleged the
parties owed him $77,091.26 for loans, costs, materials and approved change work orders
related to the property, which included $8,000.00 for the initial purchase of the property
and $1,323.65 for a mortgage payment, as well as $35,000.00 for labor performed by
Norman on the property. In the complaint, Norman sought $112,091.26 plus pre- and post-
judgment interest, costs and attorney fees, exemplary damages and other relief. Norman's
motion for permissive joinder also refers to the No. 18CV-0748 complaint and claims he is
"asserting his rights to the assets of the [e]xisting [p]arties, including the proceeds from any
sale and/or transaction of the [r]eal [p]roperty with a question of law or fact common to all
parties will arise in the action." (Mot. for Permissive Joinder at 7.) Norman specifically
alleges that:
                It is Norman's understanding and belief that an appraisal filed
                and/or obtained in this matter is not accurate and significantly
                undervalues the Real Property. Further, it is Norman's
                understanding and belief that the Existing Parties intend to sell
                the Real Property in the very near future. If the Real Property
                is sold and assets distributed to the Existing Parties prior to
                Norman obtaining a judgment in the Common Pleas litigation
                and filing a Certificate of Judgment Lien, Norman's right to
                recover amounts due and owing will be significantly
                prejudiced.

(Mot. for Permissive Joinder at 4.)
       {¶ 20} As noted previously, on March 26, 2018, Norman filed a notice of withdrawal
of both the motion to intervene and motion for permissive joinder. We take judicial notice
that on March 30, 2018 in case No. 18CV-0748, Norman also filed a notice of voluntary
dismissal of defendant Hope only without prejudice pursuant to Civ.R. 41(A). However,
Hope moved to intervene and filed an answer, counter-claims, and cross-claims on April 4,
2018. Norman then filed a notice of voluntary dismissal of defendant Shawn without
prejudice pursuant to Civ.R. 41(A) on April 10, 2018. The court filed an entry terminating
the case on May 1, 2018. On February 12, 2019, Hope filed a notice of voluntary dismissal
of her counter-claims and cross-claims against Norman and Shawn.
       {¶ 21} Notwithstanding, in the divorce decree, the trial court ordered as follows:
No. 21AP-312                                                                         11


               8. INDEBTEDNESS

               Each party shall pay and hold the other party harmless for any
               indebtedness incurred in their individual names not otherwise
               mentioned herein, including all credit cards. The Court finds
               that the parties owe Norm[an] Davis $15,000 as and for the
               water proofing work in the basement of 2215 London
               Groveport Road, Columbus, Ohio 43123.

               Although Defendant testified that she was not aware that
               Norm[an] Davis had funded renovations at the marital
               residence, the Court finds this testimony not credible, since
               Defendant also testified that she managed the family finances.
               The Court finds her testimony that the extensive renovations
               occurring were being funded solely by the Parties
               disingenuous. She testified that she knew the Parties received
               large gifts from Norm[an] Davis for Christmas and for
               vacations. Defendant managed the family finances and knew
               that she was not earning enough income to make up for the
               shortfall in the Parties funds for the renovation of the house.

               Plaintiff shall pay 50% ($7,500) and Defendant shall pay 50%
               ($7,500) to Norm[an] Davis to repay this marital debt by
               July 31, 2021.

               Third-Party Norm[an] Davis' Motion to Intervene and to be
               Joined as a Party filed on February 15, 2018 is hereby
               GRANTED.       Plaintiff shall pay 50% ($27,419.31) and
               Defendant shall pay 50% ($27,419.31) to repay the loan/debt
               of $54,838.62 (see Plaintiff's Ex 20D) to Norm[an] Davis in a
               lump sum payment by December 31, 2021.

               CONSTRUCTIVE TRUST

               In Bolinger v. Bolinger, (1990) 49 Ohio St.3d 120, the Ohio
               Supreme Court held that "the subject-matter jurisdiction of a
               trial court * * * to formulate an equitable division of the marital
               assets commences when either party files a complaint for
               divorce and a division of the marital property." Id. at 123. A
               constructive trust is an equitable remedy against unjust
               enrichment usually invoked when one has acquired title to
               property by fraud. Ferguson v. Owens (1984) 9 Ohio St.3d 223
               at 226, 9 Ohio B. 565, 459 N.E. 2d 1293. However, a court may
               impose a constructive trust in the absence of fraud where it is
               inequitable for the person holding legal title to the property to
No. 21AP-312                                                                              12


               retain it. LeCrone v. LeCrone, Franklin App. No. 04AP-312,
               2004 Ohio 6526, 2004 WL 2806387, at P11. Thus unjust
               enrichment may serve as the basis for a constructive trust. Id.
               Unjust enrichment occurs when a party retains money or
               benefits which, in justice and equity, belong to another. * * *
               Nevertheless, where the holder of legal title to property holds
               title against equity and good conscience and will be unjustly
               enriched by retaining title, Ohio courts have not required that
               the holder obtained title by fraudulent or questionable means
               before imposing a constructive trust. Graza-Vance v. Vance,
               162 Ohio App.3d 5109, 525. The Court finds that Defendant is
               unjustly enriched by the labor and cash that Norm[an] Davis
               put into the marital residence. The Court finds that the
               constructive trust is necessary to guarantee payment to
               Norm[an] Davis by Defendant.

               It is ORDERED that a constructive trust be placed upon the
               property located at 2215 London Groveport Road, Columbus,
               OH 43123 for the debt of $34,919.31 owed to Norm[an] Davis
               by Defendant.

(Emphasis sic.) (Decree at 10-12.)
       {¶ 22} Although not entirely clear, it appears the trial court granted the motion to
intervene/permissive joinder, ordered appellant to repay indebtedness and imposed a
constructive trust on the property in conjunction with each other and consistent with
Norman's request in the motions to intervene and for permissive joinder which he
withdrew.
       {¶ 23} In her second assignment of error, Hope asserts the trial court erred by
finding the sums allegedly owed to Norman were marital debt. In her third assignment of
error, Hope asserts the trial court erred in finding the parties owed Norman an amount
exceeding the sum stipulated by the parties as the total disputed amount. In her fourth
assignment of error, Hope asserts the trial court erred by imposing a constructive trust on
the marital residence. In light of our resolution of the first assignment of error, and our
remand to the trial court for consideration of whether ordering joinder of Norman is
proper, we decline at this time to address the second, third, and fourth assignments of error
as the trial court's consideration on remand of our order related to the first assignment of
error may also implicate and cause reconsideration of marital debt and constructive trust
No. 21AP-312                                                                               13


issues raised in the second, third, and fourth assignments of error. Therefore, the second,
third, and fourth assignments of error are rendered moot.
V. Fifth Assignment of Error
        {¶ 24} In her fifth assignment of error, Hope asserts the trial court erred by issuing
orders related to child support without ruling on objections to the January 16, 2020
magistrate's decision on Shawn's January 15, 2019 motion to modify child support where
the parties had resolved custody and support issues in a joint shared parenting plan and
the November 8, 2018 shared parenting decree. It is not clear why Hope raises on appeal
the trial court's failure to rule on Shawn's objection to the January 16, 2020 magistrate's
decision. A review of the record reveals that Hope herself did not file any objection(s) to
the January 16, 2020 magistrate's decision. Shawn did not raise on appeal the trial court's
failure to rule on his objection. Nevertheless, as this case is being remanded on the first
assignment of error, and due to the confusion regarding Hope's assertion in her fifth
assignment of error, we decline at this time to address the same and instruct the trial court
to consider the same upon remand. Therefore, the fifth assignment of error is rendered
moot.
VI. Conclusion
        {¶ 25} Having sustained Hope's first assignment of error to the extent that this
matter must be remanded to consider whether granting joinder of Norman is proper, and,
if so, to provide explanation or reasoning in support of such determination to enable
meaningful appellate review, thereby renders the remaining four assignments of error
moot. We reverse the judgment of the Franklin County Court of Common Pleas, Division
of Domestic Relations, and remand this matter to that court for further proceedings
consistent with law and this decision.
                                                                     Judgment reversed;
                                                         cause remanded with instructions.

                             MENTEL, J., concurs.
               LUPER SCHUSTER, P.J., concurs in part and dissents in part.
No. 21AP-312                                                                               14


LUPER SCHUSTER, P.J., concurring in part and dissenting in part.
       {¶ 26} I agree with the majority's decision to reverse and remand. I would do so,
however, on additional grounds and with different remand instructions.
       {¶ 27} Hope's first assignment of error alleges the trial court erred in granting
Norman Davis' February 15, 2018 motion for permissive joinder because Norman had
withdrawn that motion before the trial court granted it. It is undisputed that Norman
withdrew his motion for permissive joinder before the trial court purported to grant it.
Shawn contends that, while it was error for the trial court to grant a motion that was not
pending, it was harmless error because the trial court had discretion under Civ.R. 75(B)(1)
to act sua sponte and join Norman as a party in the action. The majority, citing this
unexercised authority, sustains Hope's first assignment of error "to the extent that this
matter must be remanded" for the trial court "to consider whether granting joinder of
Norman is proper, and, if so, to provide explanation or reasoning in support of such
determination to enable meaningful appellate review." (Majority Decision at ¶ 25.)
       {¶ 28} In my view, a remand to resolve this issue is unnecessary. Joinder under
Civ.R. 75(B) "is within the discretion of the court and its purpose is to allow individuals to
join whose interests need to be protected." (Internal quotations omitted.) Speece v. Speece,
11th Dist. No. 2019-G-0193, 2021-Ohio-170, ¶ 43. Here, in addition to withdrawing his
motion for permissive joinder in the trial court, Norman testified at the divorce hearing and
he has not filed a brief in response to Hope's appeal, supporting the position that such
joinder was not needed for his interests to be protected. Also, while Shawn asserts the trial
court had the authority to sua sponte add his father Norman as a party, Shawn cites the
potential exercise of that authority as a means to protect Norman's (not Shawn's) interest
as a creditor in marital property. Under these circumstances, I would sustain Hope's first
assignment of error, and I would limit the remand on this issue to the trial court correcting
the error.
       {¶ 29} Further, unlike the majority, I would address Hope's four remaining
assignments of error. Hope's second assignment of error contends the trial court erred in
finding that Norman's funding of improvements to the marital residence created a marital
debt. She argues that finding was against the manifest weight of the evidence. I disagree.
No. 21AP-312                                                                             15


       {¶ 30} The classification of property as a loan or a gift is a factual determination,
reviewed under a manifest weight standard of review. McDowall v. McDowall, 9th Dist.
No. 27448, 2015-Ohio-3213, ¶ 4. Under this standard, we must affirm this factual finding,
unless no competent, credible evidence supports it. Taub v. Taub, 10th Dist. No. 08AP-
750, 2009-Ohio-2762, ¶ 15. Hope contends the record contains no competent, credible
evidence that Norman's expenditures on the marital residence constituted loans to Hope
and Shawn. But the record demonstrates otherwise.
       {¶ 31} There is a general presumption that the exchange of funds between family
members is a gift. Longmire v. Danaci, 10th Dist. No. 19AP-770, 2020-Ohio-3704, ¶ 41.
This presumption may be rebutted by evidence demonstrating a different intent. Id. Here,
Hope testified that only a limited portion of the funds that Norman, Shawn's father,
provided for the improvements, namely, the $15,000 Norman provided to Everdry for a
drainage system, should be considered a loan. In contrast, both Norman's and Shawn's
testimonies indicated that all the funds Norman advanced for various work on the marital
residence were loans to Shawn and Hope. Because competent, credible evidence supported
the trial court's finding that Norman loaned the funds to Hope and Shawn, this finding was
not against the manifest weight of the evidence. Accordingly, I would overrule Hope's
second assignment of error.
       {¶ 32} In Hope's third assignment of error, she alleges the trial court erred in
determining the amount of marital debt owed to Norman totaled $69,838.62. The trial
court found Norman loaned the $15,000.00 to Shawn and Hope for the drainage system,
in addition to $54,838.62 in other funds for various marital residence improvements. At
trial, Norman did not identify clearly the total marital debt owed to him, but he discussed
the $15,000.00 that he paid for the drainage system within the context of all the funds he
advanced for improvements to the marital residence. Seemingly because of this lack of
clarity, Shawn and Hope stipulated that Norman was requesting repayment of $54,838.62.
In my view, the trial court accepted the stipulation, but then erroneously identified the
$15,000.00 as further marital debt owed to Norman. Consequently, I would sustain Hope's
third assignment of error.
No. 21AP-312                                                                               16


       {¶ 33} Hope's fourth assignment of error alleges the trial court erred in imposing a
constructive trust on the marital residence, which Hope retained pursuant to the divorce
decree. A constructive trust is an equitable remedy for unjust enrichment and is imposed
when necessary to satisfy the principles of justice. Ferguson v. Owens, 9 Ohio St.3d 223,
225-26 (1984). It is a "trust by operation of law which arises contrary to intention and in
invitum, against one who, by fraud, actual or constructive, by duress or abuse of confidence,
by commission of wrong, or by any form of unconscionable conduct, artifice, concealment,
or questionable means, or who in any way against equity and good conscience, either has
obtained or holds the legal right to property which he ought not, in equity and good
conscience, hold and enjoy." (Internal citations and quotations omitted.) Id. Here, no
party requested a constructive trust. Even so, the trial court found that Hope is "unjustly
enriched by the labor and cash that Norm[an] Davis put into the marital residence. The
Court finds that the constructive trust is necessary to guarantee payment to Norm[an]
Davis" by Hope. (May 25, 2021 Divorce Decree at 12.) But the trial court's reasoning was
flawed because the fact that Norman loaned funds to Shawn and Hope for improvements
to the marital residence, which Hope has retained as part of the divorce, did not unjustly
enrich Hope. Moreover, the loan amount was addressed separate from the award of the
martial residence to Hope. Therefore, I would sustain Hope's fourth assignment of error
because it was error for the trial court to impose a constructive trust on the marital
residence.
       {¶ 34} In Hope's fifth assignment of error, she contends the trial court erred in
issuing child support orders in the divorce decree without ruling on Shawn's objections
pursuant to Civ.R. 53(D)(4)(d). In January 2019, Shawn moved for a reduction in his child
support obligation that was established pursuant to the shared parenting decree filed in
November 2018. On January 16, 2020, a trial court magistrate issued a decision both
denying this request and increasing Shawn's child support obligation. The magistrate's
decision ordered Shawn to pay the amount of child support calculated pursuant to the basic
child support schedule and the applicable worksheet. On the same day, the trial court
adopted the magistrate's decision pursuant to Civ.R. 53(D)(4)(e). Two weeks later, Shawn
filed objections to the magistrate's decision, alleging the magistrate erred in increasing his
No. 21AP-312                                                                               17


child support obligation. The trial court did not directly rule on Shawn's objections.
Instead, in the divorce decree issued May 25, 2021, the trial court analyzed the child support
issue pursuant to the pertinent provisions of R.C. Chapter 3119, and it ordered Shawn to
pay a monthly child support payment below the guideline child support worksheet amount
and the amount previously ordered in the shared parenting decree. Because the trial court
independently decided the child support issue, I would overrule Hope's fifth assignment of
error.
         {¶ 35} For these reasons, I concur in part and dissent in part.